COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-11-00125-CV


CITY OF THE COLONY, TEXAS                         APPELLANT

                                V.

JOHN MCDONALD                                      APPELLEE


                            ------------

      FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                            ------------

                              AND

                      NO. 02-11-00262-CV


CITY OF THE COLONY, TEXAS                         APPELLANT

                                V.

JOHN MCDONALD, INDIVIDUALLY                        APPELLEE
AND AS NEXT FRIEND FOR
MINOR PATRICK TUCKER
MCDONALD


                            ------------

       FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                            ------------
             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Agreed Motion To Dismiss Appeals.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeals. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeals shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: March 15, 2012




      1
       See Tex. R. App. P. 47.4.
                                    2